         Case 1:20-cv-01289-MV-JHR Document 17 Filed 12/23/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


DONALD J. TRUMP FOR PRESIDENT, INC.,

                Plaintiff,
                                                              Case No. 20-cv-1289 MV
         vs.

MAGGIE TOULOUSE OLIVER, in her official
capacity as Secretary of State of New Mexico,
the ELECTORS of NEW MEXICO and the STATE
CANVASSING BOARD OF NEW MEXICO,

                Defendants.


                                              ORDER

         THIS MATTER comes before the Court sua sponte. On December 14, 2020, Plaintiff

Donald J. Trump for President, Inc. filed its Complaint/Motion for Preliminary Injunction and

Temporary Restraining Order or, Alternatively, for Stay and Administrative Stay (the “Original

Complaint/Motion”) [Doc. 1]. On December 15, 2020, this Court denied Plaintiff’s request for

temporary relief on an ex parte basis but set an expedited briefing schedule as to Plaintiff’s request

for a preliminary injunction [Doc. 3]. On December 22, 2020, Plaintiff filed its First Amended

Complaint/Motion for Preliminary Injunction and Temporary Restraining Order or, Alternatively,

for Stay and Administrative Stay (the “Amended Complaint/Motion”) [Doc. 9].

         As a result of Plaintiff’s filing of the Amended Complaint/Motion, the Court finds as moot

the Original Complaint/Motion and vacates the briefing schedule set in the December 15, 2020

Order.
       Case 1:20-cv-01289-MV-JHR Document 17 Filed 12/23/20 Page 2 of 2




       The Court further finds that, given Plaintiff’s decision to amend rather than proceed with

his original filing, there is no basis for an expedited briefing schedule. Accordingly, the briefing

deadlines set forth in D.N.M. Local Rule 7.4(a) shall apply to Plaintiff’s Amended Motion.

       IT IS SO ORDERED.




                                              MARTHA VÁZQUEZ
                                              United States District Judge
